— Judgments, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered February 26, 1990, convicting the defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, and convicting him, upon his plea of guilty, of bribery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 6 years to life and 4 Vi to 9 years, respectively, unanimously affirmed.
Nothing in the record is " 'inherently incredible or improbable’ ” (People v Benitez, 162 AD2d 100, 101), which would warrant disturbing the suppression court’s determination based on testimony presented by the People. Moreover, the propriety of the denial of a motion to suppress must be based exclusively on evidence before the suppression court, notwithstanding that some testimony presented at trial may *683conflict with that presented at the suppression hearing (People v Rivera, 171 AD2d 560, 561, lv denied 78 NY2d 973; People v Malone, 121 AD2d 657, lv denied 69 NY2d 713). Concur— Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.